     Case 2:19-cv-01981-MCE-EFB Document 5 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEAN MARC VAN DEN HEUVEL,                       No. 2:19-cv-1981-MCE-EFB PS
12                      Plaintiff,
13           v.                                       ORDER
14    CALIFORNIA SUPERIOR COURT
      JUDGES KENNETH J. MELIKIAN,
15    WARREN C. STRANCENER, THOMAS
      A. SMITH, VICKI ASHWORTH, JAME
16    PESCE, MARK A. RALPHS,
17                      Defendants.
18

19          On August 6, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within fourteen days. No objections were filed.

22          The Court has reviewed the applicable legal standards and, good cause appearing,

23   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

24          Accordingly, IT IS ORDERED that:

25          1. The proposed Findings and Recommendations filed August 6, 2020, (ECF No. 4) are

26                ADOPTED;

27   ///

28   ////
     Case 2:19-cv-01981-MCE-EFB Document 5 Filed 08/27/20 Page 2 of 2

 1         2. Plaintiff’s complaint is dismissed without leave to amend; and
 2         3. The Clerk is directed to close the case.
 3         IT IS SO ORDERED.
 4   Dated: August 26, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
